98 F.3d 1342
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anna S. KLUCK, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-5323.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1996.

1
Before:  BOGGS and SILER, Circuit Judges;  McCALLA, District Judge.*

ORDER

2
Anna S. Kluck appeals a district court order affirming the Commissioner's denial of her applications for social security disability insurance benefits and for supplemental security income benefits.  The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
Kluck filed an application for social security disability insurance benefits and for supplemental security income benefits.  Following a hearing, an administrative law judge (ALJ) determined that Kluck was not disabled because she could perform a significant number of jobs in the economy.  The Appeals Council declined to review the ALJ's determination.


4
Kluck then filed a complaint seeking judicial review of the Commissioner's decision.  The case was referred to a magistrate judge who recommended granting judgment for the Commissioner.  Kluck did not file objections to the magistrate judge's report.  Because no objections were filed, the district court adopted the magistrate judge's recommendation and granted judgment to the Commissioner.


5
Upon review, we affirm the district court's order as Kluck has waived appellate review of her claims by not objecting to the magistrate judge's report.  Failure to file objections to the magistrate judge's report waives a party's right to appeal the district court's judgment.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);   Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir.1991).


6
The magistrate judge conspicuously noted in his report the ten day requirement for filing objections.  Despite being alerted to this requirement, Kluck's counsel failed to file timely objections.  Therefore, Kluck's arguments are deemed to be waived.


7
Finally, we note that this case does not fit within the narrow exception of  Kent v. Johnson, 821 F.2d 1220 (6th Cir.1987).


8
Accordingly, we affirm the district court's order.



*
 The Honorable Jon P. McCalla, United States District Judge for the Western District of Tennessee, sitting by designation